         Case 1:15-cv-06549-CM-RWL Document 300 Filed 11/18/19 Page 1 of 3




    Peter Saffirstein
    Direct Diial: 212‐201‐284
                            45
    psafirstein@safirsteinmmetcalf.com

                                                                          N
                                                                          November 188, 2019


VIA ECF
      F

The Honorable Colleeen McMahoon
United States Districct Court
Southernn District of New
                      N York
500 Pearrl St., Room 2550
New Yorrk, NY 1000   07


Re:        Sergeants Beenevolent Asssoc. Health
           S                                  h & Welfare Fund, et al.. v. Actavis, plc,
                                                                                    p et al.,
           C
           Case No. 1:15-CV-065499-CM-RWL     L (S.D.N.Y.))


Dear Juddge McMaho
                 on:
        W representt the Plaintiiff Sergeantts Benevolennt Associatiion Health & Welfare Fund
        We
(“SBA” or “Plaintifff” or “EPP””) and write in responsee to Defendaants’ letters (ECF Nos. 293,
294, 2955). To begin  n, the underllying facts and
                                                 a course of o conduct upon
                                                                         u      which EPP’s compplaint
rests are largely the same
                      s     as thosse upon whicch both the New
                                                             N York Attorney
                                                                        A          Genneral’s and Direct
                                                                                                  D
Purchaseer Plaintiffs’ actions relied and are sufficient
                                                 s         unnder the notiice pleading standard off Fed.
R. Civ. P.
         P 8. Where EPP’s
                      E       actionn differs is that EPP’s coomplaint: 1)) names Merrz as a defenndant,
2) includdes four geneeric defendaants, and 3) consists of state-law
                                                              s        claaims premised on the feederal
claims.1

1
        Here, the app
        H              plicable statte antitrust statutes
                                                   s       mirrror the fedeeral antitrustt laws, conttain a
federal harmonizatio
         h            on provisionn, and/or havve been inteerpreted in harmony
                                                                             h         witth federal laaw as
was dem monstrated in the briefingg on the mottions to dism   miss. See, e.gg., Californiia: Vinci v. Waste
                                                                                                      W
                                      th
Managem  ment, Inc., 363 Cal.App.4 1811, 1814     1     n.1 (1st Dist. Ct. App. 19955) (“Becausee the
Cartwrigght Act has objectives
                      o           iddentical to thhe federal anntitrust acts, the Californnia courts look to
cases connstruing thee federal anttitrust laws for guidancce in interprreting the Cartwright
                                                                                        C            A
                                                                                                     Act.”);
Illinois: 740 ILCS 10  0/11 (“Whenn the wordinng of this [Anntitrust] Actt is identical or similar too that
of a fedeeral antitrust law, the couurts of this State
                                                  S     shall use
                                                              u the consttruction of thhe federal laaw by
the federral courts as a guide in construing thhis Act.”); New York: Altman v. Bayyer Corp., 125 F.
Supp. 2dd 666, 672 (S S.D.N.Y. 20000) (New York’s
                                                Y        antitruust statute annd the Shermman Act “reequire
identical basic elemeents of prooff for claims of o monopolizzation or atteempt to monnopolize.”).
       Similarly, thee consumer protection statutes,
                                           s         manny of which are modeledd from Secttion 5
of the Feederal Tradee Commissioon Act, see, e.g., Fla. Sttat. Ann. §501.204(2)(1)), 815 Ill. Comp.
                                                                                              C
Stat. Annn. 505/2 have
                    h     been interpreted to
                                            t permit recovery
                                                         r          forr anticompeetitive, unfaair or
_______ __________  _________________________________________ _________________________
Safirstein
         n Metcalf LL
                    LP The Emp            uilding, 350 Fifth Ave., 59
                              pire State Bu                                    w York, NY 10118
                                                                   5 th Fl., New
      Case 1:15-cv-06549-CM-RWL Document 300 Filed 11/18/19 Page 2 of 3
                                                                                 November 18, 2019
                                                                                            Page 2

        To provide context to the EPP’s proposed amendments, at the hearing before Magistrate
Judge Lehrburger on July 31, 2019 the Court instructed that proposed amendments should be
limited to address allegations that were left open from the motion to dismiss opinion (ECF No.
186) that could be cured by amendment to the complaint (paraphrasing July 31 Hearing
Transcript, pg. 7, lns. 16-19) and whether there was any information to be added to avoid
depriving Plaintiff of some claim that Plaintiff would not otherwise have that would prejudice
Plaintiff (paraphrasing Transcript, pg. 9, lns. 11-14). Magistrate Judge Lehrburger instructed that
amendments to the complaint that address a claim issue or technical issue are acceptable
(Transcript pg. 13, lns. 21-22) but cautioned against amending merely to state additional
particularity to strengthen particular points or for the benefit of the narrative (see Transcript, pg.
13, lns. 18-22).
       In accordance with the court’s instructions and pursuant to Magistrate Judge
Lehrburger’s August 1, 2019 Order, (ECF No. 274), Plaintiff’s counsel provided Defendants’
counsel with a redlined Amended Complaint on August 30, 2019. Thereafter, the Parties met and
conferred twice regarding the amendment in an effort to resolve any issues associated with the
proposed amended complaint but were unable to agree.
        Thereafter, Plaintiff filed a Motion to Amend on October 25, 2019 (ECF No. 290). Five
days after Plaintiff filed the motion, Defendants identified certain documents which appear to
clarify allegations regarding the Namenda-related royalty rate between Forest & Merz. Then,
defendants filed letters with this Court with additional criticisms of the Plaintiff’s allegations.
(ECF Nos. 293, 294, 295). Forest’s assertion that the EPP’s claims do not include Mylan or the
underlying patent settlement are also wrong particularly in light of the 71 requests for admissions
Forest propounded on EPPs on November 19, 2018. Thirty-nine of those 71 requests are
identical or nearly identical to those Forest propounded on the DPPs. Moreover, those include at
least twelve requests about patent issues, nine requests about the New York AG case, and at least
five requests about Mylan. Indeed, Forest is pursuing further responses to those requests before
Magistrate Judge Lehrburger while arguing to this Court that EPP’s case does not reach the same
set of allegations as the DPPs. (See ECF No. 296)
Proposed Further Amendments to the Second Amended Class Action Complaint to
Further Conform the Complaint to the Evidence
        This Court has recognized and noted that the EPP’s action is based on the same set of
underlying facts as the DPPs and the NYAG’s actions. 2018 WL 7197233 Dec. 26, 2018
(S.D.N.Y.)(describing EPP’s action as “parallel” to the Direct Purchaser Action and describing
the action as follows: “The Complaint in this action, which was filed following an earlier civil
enforcement action by the New York Attorney General, alleges a two-part scheme to prolong the
monopoly of Defendant Forest Laboratories, LLC (“Forest”), over the blockbuster Alzheimer’s
drug memantine hydrochloride, or Namenda®.”; see also, the Order Lifting Stay and Referring
This Case to Magistrate Judge For Certain Purposes (ECF No. 122)(allowing only for non-
duplicative discovery). Further, while Plaintiff’s proposed Second Amended Complaint contains


unconscionable conduct, and Plaintiff’s claims under these statutes are premised on the same
unlawful conduct as their antitrust claims. Plaintiff’s unjust enrichment claims are premised on
the same alleged facts and will be proven using the same evidence as their antitrust and
consumer protection claims.
_____________________________________________________________________________
Safirstein Metcalf LLP The Empire State Building, 350 Fifth Ave., 59th Fl., New York, NY 10118
      Case 1:15-cv-06549-CM-RWL Document 300 Filed 11/18/19 Page 3 of 3
                                                                                November 18, 2019
                                                                                           Page 3

sufficient allegations to put the defendants on notice of the claims, the Plaintiff proposes as an
alternative additional detail (see attached redlined Second Further Amended Complaint) not
previously included due to the constraints placed on Plaintiff for the Court’s consideration. See
discussion supra.
        Defendants cannot be surprised at any of the proposed amendments since the revised
allegations have been known to Defendants as part of this case for years.
        Regarding the allegations, first, Plaintiff seeks to revise its allegations regarding royalty
rates to conform them to the evidentiary record (see red font in paragraphs 304 and 305). Second,
as discussed above, while Plaintiffs were specifically cautioned on the parameters for amending,
and since Defendants have highlighted differences between the EPP and DPPs’ complaints,
Plaintiff now submits that the Proposed Amended Complaint should go beyond the conservative
changes to which they were ordered to constrain themselves. Therefore, Plaintiff submits the
Proposed Second Further Amended Complaint which includes additional particularity of the
allegations surrounding: (1) the patent settlement with Mylan and the Lexapro Amendment; and
(2) Mylan’s anticipated success in the patent litigation or Mylan would have entered into a
different settlement agreement -- allegations with which the Defendants are familiar.
       Finally, Plaintiff continues to pursue the allegation that something of value was
improperly provided by Forest and Merz and improperly received by the non-settling Generic
Defendants and continues to pursue the conspiracy evidence between all the various actors: the
Generic Manufacturers, Forest, and Merz.



                                                      Respectfully submitted,

                                                      /s/Peter Safirstein
                                                      Peter Safirstein
                                                      Safirstein Metcalf LLP

cc: all counsel of record (via ECF)




_____________________________________________________________________________
Safirstein Metcalf LLP The Empire State Building, 350 Fifth Ave., 59th Fl., New York, NY 10118
